(2) Respondent shall commit no violations of the Rules of Professional Conduct or commit any criminal act during his probation.
(3) Respondent shall pay all costs of compliance associated with the terms of probation.
(4) If Respondent violates the terms of his probation, the stay of his suspension may be vacated and the balance of his stayed suspension may be actively served without automatic reinstatement.
Notwithstanding the expiration of the minimum term of probation set forth above, Respondent's probation shall remain in effect until it is terminated pursuant to a petition to terminate probation filed under Admission and Discipline Rule 23(16).
The costs of this proceeding are assessed against Respondent.
All Justices concur, except Rush, C.J., who would reject the conditional agreement, believing that a period of active suspension and a longer term of probation are warranted given the endangerment involved in the Marion County criminal case.